UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7861


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRELL S. CASEY, a/k/a Jerrell Casey, a/k/a Rell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer; John A.
Gibney, Jr., District Judges. (3:09-cr-00282-JRS-1)


Submitted:   March 11, 2013                   Decided:    March 14, 2013


Before DAVIS and    WYNN,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeremy Brian Gordon, GORDON ALVAREZ, Waxahachie, Texas, for
Appellant.  Peter Sinclair Duffey, Gurney Wingate Grant, II,
Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerrell S. Casey seeks to appeal the district court’s

orders   dismissing         his    28       U.S.C.A.      § 2255     (West    Supp.       2012)

motion as successive and denying reconsideration.                                 The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability          will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment         of    the    constitutional         claims    is

debatable      or    wrong.        Slack      v.    McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that   Casey    has     not    made     the    requisite      showing.           Cf.   United

States v. Winestock, 340 F.3d 200 (4th Cir. 2003).                            Accordingly,

we   deny     his    motion    for      a    certificate       of    appealability         and

dismiss the appeal.            We dispense with oral argument because the

                                               2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3